Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000655
                                                         21-OCT-2016
                                                         01:48 PM

                           SCPW-16-0000655

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    GABI KIM COLLINS, Petitioner,

                                 vs.

    THE HONORABLE VIRGINIA L. CRANDALL, JUDGE OF THE CIRCUIT
 COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

THE ASSOCIATION OF APARTMENT OWNERS OF KEMOO BY THE LAKE; EKIMOTO
      AND MORRIS, LLLC; JOHN DOES 1-100; JANE DOES 1-100; DOE
   PARTNERSHIPS 1-100; and DOE ASSOCIATIONS 1-100; Respondents.


                         ORIGINAL PROCEEDING
                       (CIV. NO. 13-1-2513-09)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioner Gabi Kim Collins’s
petition for an emergency writ of mandamus, filed on October 5,
2016, the documents attached thereto and submitted in support
thereof, and the record, it appears that petitioner fails to
demonstrate that she has a clear and indisputable right to the
requested relief and that she lacks alternative means to seek
relief.   Petitioner, therefore, is not entitled to an emergency
writ of mandamus.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05,
982 P.2d 334, 338-39 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action); Honolulu Advertiser, Inc. v. Takao,
59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is
not intended to supersede the legal discretionary authority of
the trial courts, cure a mere legal error, or serve as a legal
remedy in lieu of normal appellate procedure).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, October 21, 2016.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2